DETAILED ACTION
Claims 1-14 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional applications CN201610320291.1, CN201610323394.3, CN201610353823.1, CN201610391267.7 and PCT/KR2017/004788.  Examiner makes no conclusion for the record right now whether any of the claims are fully supported by any of the priority documents.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2018 and 01/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/a re being considered If signed and initialed by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  .  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 10 and 11 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the specification does not disclose what a type 1 channel access procedure is.  
Regarding claim 3, the applicant states that “increasing the CW for each priority class, in case that a new data indicator (NDI) for at least one HARQ process associated with the HARQ related information is toggled.”    It is known in the art that if the New Data Indicator in the UL grant is not toggled, the UE will interpret that the previous PUSCH in subframe n is wrongly decoded and accordingly increase the UL Contention Window Size (CWS) for the following PUSCH transmission.  If the NDI is toggled, the UE will reset the UL CWS.  The applicant states that the CWS should be increased if the NDI 
Regarding claim 4, the applicant states that “wherein setting the CW as a CW of a minimum size for each priority class, in case that a new data indicator (NDI) for at least one HARQ process associated with the HARQ related information is not toggled.”    It is known in the art that if the New Data Indicator in the UL grant is not toggled, the UE will interpret that the previous PUSCH in subframe n is wrongly decoded and accordingly increase the UL Contention Window Size (CWS) for the following PUSCH transmission.   If the NDI is toggled, the UE will reset the UL CWS.  The applicant states that the CWS should be increased if the NDI is toggled.  It is not clear if the applicant wants the opposite of what is known in the art.  If that is the case, then the specification fails to adequately explain it.
Regarding claim 10, the applicant states that “to increase the CW for each priority class, in case that a new data indicator (NDI) for at least one HARQ process associated with the HARQ related information is toggled.”    It is known in the art that if the New Data Indicator in the UL grant is not toggled, the UE will interpret that the previous PUSCH in subframe n is wrongly decoded and accordingly increase the UL Contention Window Size (CWS) for the following PUSCH transmission.  If the NDI is toggled, the UE will reset the UL CWS.  The applicant states that the CWS should be increased if the NDI is toggled.  It is not clear if the applicant wants the opposite of what is known in the art.  If that is the case, then the specification fails to adequately explain it.
Regarding claim 11, the applicant states that “to set the CW as a CW for a minimum size for each priority class, in case that a new data indicator (NDI) for at least one HARQ process associated with the HARQ related information is not toggled..”    It is known in the art that if the New Data Indicator in the UL grant is not toggled, the UE will interpret that the previous PUSCH in subframe n is wrongly decoded and accordingly increase the UL Contention Window Size (CWS) for the following PUSCH transmission.   If the NDI is toggled, the UE will reset the UL CWS.  The applicant states that the CWS should be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C.103 as being unpatentable over Chung (US Patent US8867430B2) in view of [AltContent: ]3GPP TSG RAN WG1 Meeting #84bis, R1-162129, Busan, Korea, 11th – 15th April 2016 hereinafter referred to as R1-162129, and further in view of Yerramalli (US Patent Publication US20150023315A1).

With respect to claim 1, Chung discloses a method by a terminal for transmitting data in a wireless communication (Column 3, Lines 64-67; Figure 1 shows a wireless communication system.  A wireless communication system includes at least one base station.) (Column 4, Lines 5-6; The base station is a fixed station that communicates with a user equipment (UE).) (Column 4, Lines 18-20; The UEs may be fixed or mobile and may be referred to as another terminology such a user terminal.).
the method comprising: transmitting to a base station, an uplink signal (Column 4l Lines 30-32; a downlink (DL) denotes communication from the base station to the user equipment, and an uplink (UL) denotes communication from the user equipment to the base station.).
 identifying hybrid automatic repeat request (HARQ) related information corresponding to the uplink signal (Column 9, Lines 17-27; FIG. 10 shows UL HARQ.  Upon receiving UL data through a physical 
However, Chung does not disclose adjusting a contention window for the uplink signal based on the HARQ related information.
R1-162129 discloses and adjusting a contention window (CW) based on the identified HARQ related information. (Section 2. 1 UL CSW Maintenance and indication.  One method is to maintain and adjust UL CWS at the UE side based on whether the NDI within UL grant for scheduling a PUSCH with the same HARQ process as the previous PUSCH in the reference subframe is toggled due to no PHICH feedback to the UE.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Chung where a terminal transmits data in a wireless communication system with the adjustment of a contention window size using HARQ information of R1-162129 to have a wireless communication system with more congestion control.  The contention window size will provide a range of values so that each competing station defers its attempt to access the channel a random time to avoid collisions. Specifically, it sets up a backoff timer according to a random backoff time chosen uniformly between 0 and the current Contention Window (CW) size.
However, modified Chung does not disclose a type 1 channel access procedure.
Yerramalli discloses for performing a type 1 channel access procedure (Chapter 0007; A method for wireless communications includes performing a Clear Channel Assessment at a base station to determine availability of an unlicensed spectrum. The method also includes transmitting a first waveform to a set of UEs over the unlicensed spectrum when a determination is made that the 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of modified Chung where a terminal transmits data in a wireless communication system with the channel access procedure of Yerramilli to have a system where a terminal can communicate with a system.  A channel access procedure is needed for the terminal to begin the process of communication.

With respect to claim 2, modified Chung discloses the methods according to claim 1 and Chung discloses wherein the uplink signal is transmitted in a reference subframe which is a most recent uplink transmission according to the type 1 channel access procedure (Column 11, Lines 5-9;  If the source station is the UE and the destination station is the base station, it is a UL HARQ situation. Upon receiving UL data through a physical uplink shared channel (PUSCH) from the UE in the subframe N which is the transmission start time.).
before the HARQ related information is received from the base station (Column 11, Lines 9-16; the BS transmits an ACK/NACK signal through a PHICH after the first transmission time interval elapses. Upon receiving the NACK signal, the UE can transmit retransmission data for the UL data until the ACK signal is received or until the number of retransmissions reaches the maximum number of .  The BS may transmit the ACK/NACK signal for the retransmission data through the PHICH.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of modified Chung where a terminal transmits data in a wireless communication system with the method of Chung where the uplink signal is transmitted in a reference subframe before the HARQ information is received to have a system where a terminal can communicate with a system.  The HARQ system is used to increase transmission efficiency.  The reference subframe is the start time and ACK/NACK is received from the base station so the UE can determine whether the UL signal was received properly.

Claims 8 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Chung (US Patent US8867430B2) in view of Kim (US Patent US8204011B2)[AltContent: ], further in view of 3GPP TSG RAN WG1 Meeting #84bis, R1-162129, Busan, Korea, 11th – 15th April 2016 hereinafter referred to as R1-162129,  and further in view of Yerramalli (US Patent Publication US20150023315A1).

With respect to claim 8, Chung discloses a terminal for transmitting data in a wireless communication (Column 3, Lines 64-67; Figure 1 shows a wireless communication system.  A wireless communication system includes at least one base station.) (Column 4, Lines 5-6; The base station is a fixed station that communicates with a user equipment (UE).) (Column 4, Lines 18-20; The UEs may be fixed or mobile and may be referred to as another terminology such a user terminal.).
configured to: control the transceiver to transmit to a base station, an uplink signal (Column 4l Lines 30-32; a downlink (DL) denotes communication from the base station to the user equipment, and an uplink (UL) denotes communication from the user equipment to the base station.).
 identifying hybrid automatic repeat request (HARQ) related information corresponding to the uplink signal (Column 9, Lines 17-27; FIG. 10 shows UL HARQ.  Upon receiving UL data through a physical uplink shared channel (PUSCH) of a subframe N from a UE, a BS transmits an ACK/NACK signal through a PHICH of a subframe N+4. The ACK/NACK signal is an ACK signal when the UL data is successfully decoded, and is an NACK signal when the UL data is unsuccessfully decoded. Upon receiving the NACK signal, the UE can transmit retransmission data for the UL data until the ACK signal is received or until the number of retransmissions reaches the maximum number of retransmissions.).
However, Chung does not disclose the transceiver and controller of the terminal.
Kim discloses the terminal comprising:  a transceiver; and a controller (Column 5, Lines 35-51; There is provided an apparatus for transmitting data by a UE using an HARQ scheme in a mobile communication system. The apparatus includes: an HARQ processor for performing a HARQ operation; a transceiver for receiving a packet subjected to the HARQ operation from the HARQ processor, transmitting the packet to an ENB, and receiving configuration information from the ENB and a controller for controlling the HARQ processor.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the terminal of Chung where data is transmitted in a wireless communication system with the controller and receiver of Kim to have a wireless communication system.  The hardware components of the UE are necessary to have the system for wireless communication.
However, modified Chung does not disclose adjusting a contention window for the uplink signal based on the HARQ related information.
R1-162129 discloses and adjusting a contention window (CW) based on the identified HARQ related information. (Section 2. 1 UL CSW Maintenance and indication.  One method is to maintain and adjust UL CWS at the UE side based on whether the NDI within UL grant for scheduling a PUSCH with the 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Chung where a terminal transmits data in a wireless communication system with the adjustment of a contention window size using HARQ information of R1-162129 to have a wireless communication system with more congestion control.  The contention window size will provide a range of values so that each competing station defers its attempt to access the channel a random time to avoid collisions. Specifically, it sets up a backoff timer according to a random backoff time chosen uniformly between 0 and the current Contention Window (CW) size.
However, modified Chung does not disclose a type 1 channel access procedure.
Yerramalli discloses for performing a type 1 channel access procedure (Chapter 0007; A method for wireless communications includes performing a Clear Channel Assessment at a base station to determine availability of an unlicensed spectrum. The method also includes transmitting a first waveform to a set of UEs over the unlicensed spectrum when a determination is made that the unlicensed spectrum is available, where the first waveform is configured to indicate a first time period and a second time period during which the base station has channel access over the unlicensed spectrum. The method further includes receiving responsive to the first waveform, a second waveform, from one or more of the set of UEs, where each second waveform is received over the unlicensed spectrum during the first time period and is configured to indicate that the respective UE has channel access over the unlicensed spectrum to receive data from the base station during the second time period.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of modified Chung where a terminal transmits data in a wireless communication system with the channel access procedure of Yerramilli to have a system where a terminal can 

With respect to claim 9, modified Chung discloses the terminal according to claim 8 and Chung discloses wherein the uplink signal is transmitted in a reference subframe which is a most recent uplink transmission according to the type 1 channel access procedure (Column 11, Lines 5-9;  If the source station is the UE and the destination station is the base station, it is a UL HARQ situation. Upon receiving UL data through a physical uplink shared channel (PUSCH) from the UE in the subframe N which is the transmission start time.).
before the HARQ related information is received from the base station (Column 11, Lines 9-16; the BS transmits an ACK/NACK signal through a PHICH after the first transmission time interval elapses. Upon receiving the NACK signal, the UE can transmit retransmission data for the UL data until the ACK signal is received or until the number of retransmissions reaches the maximum number of retransmissions.  The BS may transmit the ACK/NACK signal for the retransmission data through the PHICH.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the terminal of modified Chung where a terminal transmits data in a wireless communication system with the method of Chung where the uplink signal is transmitted in a reference subframe before the HARQ information is received to have a system where a terminal can communicate with a system.  The HARQ system is used to increase transmission efficiency.  The reference subframe is the start time and ACK/NACK is received from the base station so the UE can determine whether the UL signal was received properly.

Allowable subject matter


Claim 5: The method of claim 2, further comprising:  keeping the CW for each priority, in case that the reference subframe is the same as a reference subframe for the last scheduled transmission according to the type 1 channel access procedure.

Claim 6:  The method of claim 2, further comprising: identifying that a CW of a maximum size for a priority class is used consecutively K times for generation of a number and resetting for the priority class, the CW of the maximum size as a CW of a minimum size.
 
Claim 7:  The method of claim 6 wherein the K is greater than or equal to 1 and wherein the number is set between 0 and the CW.

Claim 12:  The terminal of claim 9, wherein the controller is further configured to keep the CW for each priority class, in case that the reference subframe is the same as a reference subframe for the last scheduled transmission according to the type 1 channel access procedure.

Claim 13:  The terminal of claim 9, wherein the controller is further configured to identify that a CW of a maximum size for a priority is used consecutively K times for generation of a number, and reset, for the priority class, the CW of the maximum size as a CW of a minimum size.

Claim 14:  The terminal of claim 13, wherein the K is greater than or equal to q and wherein the number is set between 0 and the CW.

s 5, 6, 7, 12, 13 and 14 are therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered to applicant’s disclosure.  They are US20160127098A1, US6990082B1, Channel sensing based dynamic adjustment of contention window in LAA-LTE networks 2016 8th International Conference on Communication Systems and Networks (COMSNETS) 5-10 Jan. 2016, 3GPP TSG RAN WG1 Meeting #84 R1-160392 St Julian’s, Malta, 15th - 19th February 2016, 3GPP TSG RAN WG1 Meeting #84 R1-160674 St Julian’s, Malta, 15th - 19th Feb 2016
3GPP TSG RAN WG1 Meeting #84	 R1-160676 St Julian’s, Malta, 15th - 19th February 2016

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYERON whose telephone number is (571)272-4810.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/M.J.P./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472